

116 HR 1583 IH: Senior and Disability Home Modification Assistance Initiative Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1583IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Morelle (for himself, Mrs. Dingell, Mr. Fitzpatrick, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to establish an initiative, carried out by the Assistant
			 Secretary for Aging, to coordinate Federal efforts and programs for home
			 modifications enabling older individuals and individuals with disabilities
			 to live independently and safely in a home environment, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Senior and Disability Home Modification Assistance Initiative Act. 2.Senior home modification assistance initiativeThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended by adding at the end the following:
			
				VIIISenior and disability home modification assistance initiative
					801.Senior and disability home modification assistance initiative
 (a)In generalThe Assistant Secretary shall establish and carry out an initiative under this section to coordinate Federal resources to provide home modifications for older individuals and individuals with disabilities to support enabling such individuals to live independently and safely in a home environment.
 (b)Coordination of Federal effortsIn carrying out the initiative under this section, the Assistant Secretary shall, through memoranda of understanding, agreements, or other appropriate means of coordination, coordinate all Federal efforts and Federal programs existing prior to the date of enactment of the Senior and Disability Home Modification Assistance Initiative Act that support home assessments and home modifications for older individuals and individuals with disabilities.
 (c)ReportsNot later than 1 year after the date of enactment of the Senior and Disability Home Modification Assistance Initiative Act, and annually thereafter, the Assistant Secretary shall publish a report that includes— (1)an inventory of Federal programs that support home assessments and home modifications for older individuals and individuals with disabilities;
 (2)for the fiscal year of the report, statistical data on the number of older individuals and individuals with disabilities served by each Federal program described in paragraph (1) and the approximate amount of Federal funding invested in each such program;
 (3)a demographic analysis of individuals served by each such program during the fiscal year of the report;
 (4)an analysis of duplication and gaps in populations supported by the Federal programs described in paragraph (1); and
 (5)an evaluation of the impact of Federal home modification efforts and programs on health status and health outcomes in populations supported by such efforts and programs.
							(d)Local education and outreach
 (1)In generalThe Assistant Secretary shall, through the National Eldercare Locator Service established under section 202(a)(21) and in cooperation with centers for independent living described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.), identify and publish an educational brochure on home modifications and repairs for use by older individuals attempting to live independently and safely in their homes and the caregivers of such individuals.
 (2)RequirementsThe brochure published under paragraph (1) shall— (A)be written in consumer-friendly language;
 (B)include information on the value of home modifications to ensure a safe living environment as individuals age;
 (C)include simple advice on common types of home modification that boost safety and livability; and (D)include references to Federal resources available to help offset the cost of home repairs or modifications and where those resources can typically be accessed locally.
								(3)Distribution
 (A)In generalThe brochure published under paragraph (1) shall be distributed widely throughout the aging network, using the National Eldercare Locator Service, with State agencies, area agencies on aging, and community-based service providers disseminating the brochure to older individuals and caregivers.
 (B)CustomizationThe Assistant Secretary shall encourage State agencies, area agencies on aging, and community-based service providers to customize the brochure to include available non-Federal resources.
 (4)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the production and dissemination of the brochure published under paragraph (1).
 (e)Definition of individual with a disabilityIn this title, the term individual with a disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)..
		